


Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of December     , 2011, by and between
Lawrence R. Irving (the “Executive”) and Synchronoss Technologies, Inc., a
Delaware corporation (the “Company”).  Executive and the Company agree that the
Employment Agreement dated as of December 31, 2008 between the Company and the
Executive shall be terminated as of December 31, 2011.  Except as otherwise
provided herein, defined terms are set forth in Section 10 below.

 

1.             Duties and Scope of Employment.

 

(a)           Position.  For the term of his employment under this Agreement
(the “Employment”), the Company agrees to continue to employ the Executive in
the position of Chief Financial Officer, Executive Vice President and
Treasurer.  The Executive shall report to the Company’s President or his or her
designee.

 

(b)           Obligations to the Company.  During his Employment, the Executive
(i) shall devote his full business efforts and time to the Company, (ii) shall
not engage in any other employment, consulting or other business activity that
would create a conflict of interest with the Company, (iii) shall not assist any
person or entity in competing with the Company or in preparing to compete with
the Company, and (iv) shall comply with the Company’s policies and rules, as
they may be in effect from time to time.

 

(c)           No Conflicting Obligations.  The Executive represents and warrants
to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement.  The Executive represents and warrants that he will not use or
disclose, in connection with his Employment, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his Employment will not
infringe or violate the rights of any other person.  The Executive represents
and warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.

 

(d)           Commencement Date.  The Executive has previously commenced
full-time Employment.  This Agreement shall govern the terms of Executive’s
Employment effective as of January 1, 2012 (the “Commencement Date”) through the
Term (as defined in Section 5(a) below).

 

2.             Compensation

 

(a)           Salary.  The Company shall pay the Executive as compensation for
his services a base salary at a gross annual rate of not less than $375,000. 
Such salary shall be payable in accordance with the Company’s standard payroll
procedures.  (The annual compensation specified in this Subsection (a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Salary.”).

 

(b)           Incentive Bonuses.  The Executive shall be eligible for an annual
incentive bonus with a target amount equal to 60% of his Base Salary (the
“Target Bonus”).  The Executive’s bonus (if

 

--------------------------------------------------------------------------------


 

any) shall be awarded based on criteria established by the Company’s Board of
Directors (the “Board”) or its Compensation Committee.  The Executive shall not
be entitled to an incentive bonus if he is not employed by the Company on the
last day of the fiscal year for which such bonus is payable.  Any bonus for a
fiscal year shall be paid within 2½ months after the close of that fiscal year. 
The determinations of the Board or its Compensation Committee with respect to
such bonus shall be final and binding.

 

3.             Vacation and Employee Benefits.  During his Employment, the
Executive shall be eligible for paid vacations in accordance with the Company’s
vacation policy, as it may be amended from time to time, with a minimum of 20
vacation days per year.  During his Employment, the Executive shall be eligible
to participate in the employee benefit plans maintained by the Company, subject
in each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
plan.

 

4.             Business Expenses.  During his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder.  The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.  Notwithstanding anything to the
contrary herein, except to the extent any expense or reimbursement provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, (a) the amount of expenses
eligible for reimbursement provided to the Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive in any other calendar year, (b) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (c) the right to
payment or reimbursement hereunder may not be liquidated or exchanged for any
other benefit.

 

5.             Term of Employment.

 

(a)           Employment Term.  The Company hereby employs Executive to render
services to the Company in the position and with the duties and responsibilities
described in Section 1 for the period commencing on the Commencement Date and
ending upon the earlier of (i) three (3) years from such date, and (ii) the date
Executive’s Employment is terminated in accordance with Section 5(b) (the
“Term”).  After the initial three-year term of this Agreement Executive’s
Employment shall be “at will” and either Executive or the Company shall be
entitled to terminate Executive’s Employment at any time and for any reason,
with or without cause.  However, this Agreement will not govern the terms of
Executive’s employment after the Term.

 

(b)           Termination of Employment.  The Company may terminate the
Executive’s Employment at any time and for any reason (or no reason), and with
or without Cause, by giving the Executive 30 days’ advance notice in writing. 
The Executive may terminate his Employment by giving the Company 30 days’
advance notice in writing.  The Executive’s Employment shall terminate
automatically in the event of his death.  The termination of the Executive’s
Employment shall not limit or otherwise affect his obligations under Section 7.

 

2

--------------------------------------------------------------------------------


 

(c)           Rights Upon Termination.  Upon Executive’s termination of
Employment for any reason, Executive shall be entitled to the compensation,
benefits and reimbursements described in Sections 1, 2, 3, and 4 for the period
preceding the effective date of such termination.  Upon the termination of
Executive’s Employment under certain circumstances, Executive may be entitled to
additional severance pay benefits described in Section 6.  The payments under
this Agreement shall fully discharge all responsibilities of the Company to the
Executive.  This Agreement shall terminate when all obligations of the parties
hereunder have been satisfied.

 

(d)           Rights Upon Death.  If Executive’s Employment ends due to death,
Executive’s estate shall be entitled to receive an amount equal to his target
bonus for the fiscal year in which his death occurred, prorated based on the
number of days he was employed by the Company during that fiscal year.  All
amounts under this Section 5(d) shall be paid on the first regularly scheduled
payroll date that occurs on or after 60 days after the Executive’s date of
death.

 

(e)           Rights Upon Permanent Disability.  If Executive’s Employment ends
due to Permanent Disability and a Separation occurs, Executive shall be entitled
to receive (i) an amount equal to his Target Bonus for the fiscal year in which
his Employment ended, prorated based on the number of days he was employed by
the Company during that fiscal year, and (ii) a lump sum amount equal to the
product of (A) 24 and (B) the monthly amount the Company was paying on behalf of
the Executive and his eligible dependents with respect to the Company’s health
insurance plans in which the Executive and his eligible dependents were
participants as of the date of Separation.  The amounts payable under this
Section 5(e) shall be paid on the first regularly scheduled payroll date that
occurs on or after 60 days after the Executive’s Separation.

 

6.             Termination Benefits.

 

(a)           Preconditions.  Any other provision of this Agreement
notwithstanding, Subsections (b) and (c) below shall not apply unless the
Executive:

 

(i)            Has executed a general release of all claims the Executive may
have against the Company or persons affiliated with the Company (substantially
in the form attached hereto as Exhibit A) (the “Release”);

 

(ii)           Has returned all property of the Company in the Executive’s
possession; and

 

(iii)          If requested by the Board, has resigned as a member of the Board
and as a member of the boards of directors of all subsidiaries of the Company,
to the extent applicable.

 

The Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”).  The Release Deadline will in no
event be later than 50 days after the Executive’s Separation.  If the Executive
fails to return the Release on or before the Release Deadline or if the
Executive revokes the Release, then the Executive will not be entitled to the
benefits described in this Section 6.

 

(b)           Severance Pay in the Absence of a Change in Control.  If, during
the term of this Agreement and prior to the occurrence of a Change in Control or
more than 12 months following a Change in Control, the Company terminates the
Executive’s Employment with the Company for a reason other than Cause or
Permanent Disability and a Separation occurs, then the

 

3

--------------------------------------------------------------------------------


 

Company shall pay the Executive a lump sum severance payment equal to (i) one
and one-half times his Base Salary in effect at the time of the termination of
Employment, (ii) his average annual bonus based on the actual amounts received
in the immediately preceding two years and (iii) the product of (A) 24 and
(B) the monthly amount the Company was paying on behalf of the Executive and his
eligible dependents with respect to the Company’s health insurance plans in
which the Executive and his eligible dependents were participants as of the date
of Separation.  If, during the term of this Agreement and prior to the
occurrence of a Change in Control or more than 12 months following a Change in
Control, Executive resigns his Employment for Good Reason and a Separation
occurs, then the Company shall pay the Executive a lump sum severance payment
equal to (i) one times his Base Salary in effect at the time of the termination
of Employment (ii) his average annual bonus based on the actual amounts received
in the immediately preceding two years and a lump sum amount equal to the
product of (A) 24 and (B) the monthly amount the Company was paying on behalf of
the Executive and his eligible dependents with respect to the Company’s health
insurance plans in which the Executive and his eligible dependents were
participants as of the date of Separation.   .   Notwithstanding anything herein
to the contrary, in the event that the Executive Employment is terminated for a
reason other than Cause or Permanent Disability or the Executive resigns his
Employment for Good Reason under this Subsection (b) within two years after
commencement of employment with the Company, then in lieu of using the average
bonus received in the immediately preceding two years for the above calculation,
such calculation shall use his Target Bonus in the year of termination if such
termination under this Subsection (b) occurs in the first year of employment
with the Company and the actual bonus the Executive received during the first
year of employment with the Company if such termination under this Subsection
(b) occurs in the second year of employment with the Company.  However, the
amount of the severance payment under this Subsection (b) shall be reduced by
the amount of any severance pay or pay in lieu of notice that the Executive
receives from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act).

 

(c)           Severance Pay in Connection with a Change in Control.  If, during
the term of this Agreement and within 12 months following a Change in Control,
the Executive is subject to an Involuntary Termination, then (i) the Company
shall pay the Executive a lump sum severance payment equal to (x) two times his
Base Salary in effect at the time of the termination of Employment plus two
times the Executive’s average bonus received in the immediately preceding two
years and (y) a lump sum amount equal to the product of (A) 24 and (B) the
monthly amount the Company was paying on behalf of the Executive and his
eligible dependents with respect to the Company’s health insurance plans in
which the Executive and his eligible dependents were participants as of the date
of Separation , (ii) the vesting of all stock options and shares of restricted
stock granted by the Company and held by the Executive shall be accelerated in
full as of the date of the Involuntary Termination.  Notwithstanding anything
herein to the contrary, in the event that the Executive is subject to an
Involuntary Termination under this Subsection (c) within two years after
commencement of employment with the Company, then in lieu of using the average
bonus received in the immediately preceding two years for the above calculation,
such calculation shall use his Target Bonus in the year of the Involuntary
Termination if such termination under this Subsection (c) occurs in the first
year of employment with the Company and the actual bonus the Executive received
during the first year of employment with the Company if such termination under
this Subsection (c) occurs in the second year of employment with the Company. 
However, the amount of the severance payment

 

4

--------------------------------------------------------------------------------


 

under this Subsection (c) shall be reduced by the amount of any severance pay or
pay in lieu of notice that the Executive receives from the Company under a
federal or state statute (including, without limitation, the Worker Adjustment
and Retraining Notification Act).

 

(d)           Commencement of Severance Payments.  Payment of the severance pay
provided for under this Agreement will be made on the first regularly scheduled
payroll date that occurs on or after 60 days after the Executive’s Separation,
but only if the Executive has complied with the release and other preconditions
set forth in Subsection (a) (to the extent applicable).

 

7.             Non-Solicitation and Non-Disclosure.

 

(a)           Non-Solicitation.  During the period commencing on the date of
this Agreement and continuing until the second anniversary of the date the
Executive’s Employment terminated for any reason, the Executive shall not
directly or indirectly, personally or through others, solicit or attempt to
solicit (on the Executive’s own behalf or on behalf of any other person or
entity) either (i) the employment of any employee or consultant of the Company
or any of the Company’s affiliates or (ii) the business of any customer of the
Company or any of the Company’s affiliates in a manner that could constitute
engaging in sale of goods or services in or for a Restricted Business or
otherwise interferes with Company’s relationship with such customer.

 

(b)           Non-Competition.  As one of the Company’s executive and management
personnel and officer, Executive has obtained extensive and valuable knowledge
and confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect.  Executive further
acknowledges that during his Employment he will have access to and knowledge of
Proprietary Information.  To protect the Company’s Proprietary Information,
Executives agrees that during his Employment with the Company, whether full-time
or half-time and for a period of 24 months after his last day of Employment with
the Company, he will not directly or indirectly engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in a
Restricted Business in a Restricted Territory.  It is agreed that ownership of
(i) no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation, or (ii) any stock he presently owns shall not constitute a
violation of this provision.

 

(c)           Reasonable.  Executive agrees and acknowledges that the time
limitation on the restrictions in this Section 7, combined with the geographic
scope, is reasonable.  Executive also acknowledges and agrees that this
provision is reasonably necessary for the protection of Proprietary Information,
that through his Employment he shall receive adequate consideration for any loss
of opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him.  If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

5

--------------------------------------------------------------------------------


 

(d)           Non-Disclosure.  The Executive has entered into a Proprietary
Information and Inventions Agreement with the Company, which is incorporated
herein by this reference.

 

8.             Successors.

 

(a)           Company’s Successors.  This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

 

(b)           Employee’s Successors.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

9.             Taxes.

 

(a)           Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect applicable withholding and payroll taxes or
other deductions required to be withheld by law.

 

(b)           Tax Advice.  The Executive is encouraged to obtain his own tax
advice regarding his compensation from the Company.  The Executive agrees that
the Company does not have a duty to design its compensation policies in a manner
that minimizes the Executive’s tax liabilities, and the Executive shall not make
any claim against the Company or the Board related to tax liabilities arising
from the Executive’s compensation.

 

(c)           Parachute Taxes.  Notwithstanding anything in this Agreement to
the contrary, if it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (“Total Payments”) to be made to Executive would otherwise exceed the
amount (the “Safe Harbor Amount”) that could be received by Executive without
the imposition of an excise tax under Section 4999 of Code, then the Total
Payments shall be reduced to the extent, and only to the extent, necessary to
assure that their aggregate present value, as determined in accordance the
applicable provisions of Section 280G of the Code and the regulations
thereunder, does not exceed the greater of the following dollar amounts (the
“Benefit Limit”): (i) the Safe Harbor Amount, or (ii) the greatest after-tax
amount payable to Executive after taking into account any excise tax imposed
under section 4999 of the Code on the Total Payments.  All determinations to be
made under this subparagraph (c) shall be made by an independent public
accounting firm selected by the Company before the date of the Change of Control
(the “Accounting Firm”).  In determining whether such Benefit Limit is exceeded,
the Accounting Firm shall make a reasonable determination of the value to be
assigned to the restrictive covenants in effect for Executive pursuant to
Section 7 of this Agreement, and the amount of his potential parachute payment
under Section 280G of the Code shall reduced by the value of those restrictive
covenants to the extent consistent with Section 280G of the Code and the
regulations thereunder. To the extent a reduction to the Total Payments is
required to be made in accordance with this subparagraph (c), such reduction
and/or cancellation of

 

6

--------------------------------------------------------------------------------

 

acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to Executive.  In the event that acceleration of equity awards
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Executive.  Notwithstanding
the foregoing, any reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this subparagraph (c) shall be borne solely by the Company.  The Company agrees
to indemnify and hold harmless the Accounting Firm from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this subparagraph (c), except for claims, damages or expenses resulting from
the gross negligence or willful misconduct of the Accounting Firm.

 

(d)           Section 409A.  Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.  If the Company determines that the Executive is a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code at the time of his
Separation, then (i) the severance payments under Section 6, to the extent that
they are subject to Section 409A of the Code, shall commence on the first
business day following (A) expiration of the six-month period measured from the
Executive’s Separation, or (B) the date of the Executive’s death, and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when such payments commence.

 

10.           Definitions.

 

(a)           Cause.  For all purposes under this Agreement, “Cause” shall mean:

 

(i)            An unauthorized use or disclosure by the Executive of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company;

 

(ii)           A material breach by the Executive of any material agreement
between the Executive and the Company;

 

(iii)          A material failure by the Executive to comply with the Company’s
written policies or rules;

 

(iv)          The Executive’s conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any State thereof;

 

(v)           The Executive’s gross negligence or willful misconduct which
causes material harm to the Company;

 

(vi)          A continued failure by the Executive to perform reasonably
assigned duties after receiving written notification of such failure from the
Board; or

 

(vii)         A failure by the Executive to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Executive’s cooperation.

 

7

--------------------------------------------------------------------------------


 

(b)           Change of Control.  For all purposes under this Agreement, “Change
of Control” shall mean the occurrence of:

 

(i)            The acquisition, by a person or persons acting as a group, of the
Company’s stock that, together with other stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the Company;

 

(ii)           The acquisition, during a 12-month period ending on the date of
the most recent acquisition, by a person or persons acting as a group, of 30% or
more of the total voting power of the Company;

 

(iii)          The replacement of a majority of the members of the Board, during
any 12-month period, by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of such appointment or
election; or

 

(iv)          The acquisition, during a 12-month period ending on the date of
the most recent acquisition, by a person or persons acting as a group, of the
Company’s assets having a total gross fair market value (determined without
regard to any liabilities associated with such assets) of 80% or more of the
total gross fair market value of all of the assets of the Company (determined
without regard to any liabilities associated with such assets) immediately prior
to such acquisition or acquisitions.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).

 

(c)           Code.  For all purposes under this Agreement, “Code” shall mean
the Internal Revenue Code of 1986, as amended.

 

(d)           Good Reason.  For all purposes under this Agreement, “Good Reason”
shall mean:

 

(i)            a change in the Executive’s position with the Company that
materially reduces his level of authority or responsibility;

 

(ii)           a reduction in the Executive’s base salary by more than 10%
unless pursuant to a Company-wide salary reduction affecting all Executives
proportionately;

 

(iii)          relocation of the Executive’s principal workplace by more than 50
miles;

 

(iv)          a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Executive immediately prior to such reduction; or

 

(v)           a material reduction in the kind or level of employee benefits to
which the Executive is entitled immediately prior to such reduction with the
result that the Executive’s overall benefits package is significantly reduced,
unless such reduction is made in connection with a reduction in

 

8

--------------------------------------------------------------------------------


 

the kind or level of employee benefits of employees of the Company generally.

 

A condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within 30
days after receiving the Executive’s written notice.  In addition, the
Executive’s resignation must occur within 12 months after the condition comes
into existence.

 

(e)           Involuntary Termination.  For all purposes under this Agreement,
“Involuntary Termination” shall mean either (i) the Company terminates the
Executive’s Employment with the Company for a reason other than Cause or
Permanent Disability and a Separation occurs, or (ii) the Executive resigns his
Employment for Good Reason and a Separation occurs.

 

(f)            Permanent Disability.  For all purposes under this Agreement,
“Permanent Disability” shall mean the Executive’s inability to perform the
essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.

 

(g)           Proprietary Information.  For all purposes under this Agreement,
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company.  By way of illustration but not
limitation, Proprietary Information includes (i) trade secrets, inventions, mask
works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques; and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.

 

(h)           Restricted Business.  For all purposes under this Agreement,
“Restricted Business” shall mean the design, development, marketing or sales of
software, or any other process, system, product, or service marketed, sold or
under development by the Company at the time Executive’s Employment with the
Company ends.

 

(i)            Restricted Territory.  For all purposes under this Agreement,
“Restricted Territory” shall mean any state, county, or locality in the United
States in which the Company conducts business.

 

(j)            Separation.  For all purposes under this Employment Agreement,
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

11.           Miscellaneous Provisions.

 

(a)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of the Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the

 

9

--------------------------------------------------------------------------------


 

Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b)           Modifications and Waivers.  No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by the Executive and by an authorized officer
of the Company (other than the Executive).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(c)           Whole Agreement.  This Agreement and the Proprietary Information
and Inventions Agreement supersede and replace any prior agreements,
representations or understandings (whether oral or written and whether express
or implied) between the Executive and the Company and constitute the complete
agreement between the Executive and the Company regarding the subject matter set
forth herein.

 

(d)           Choice of Law and Severability.  This Agreement shall be
interpreted in accordance with the laws of the State of New Jersey (except their
provisions governing the choice of law).  If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law.  All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(e)           No Assignment.  This Agreement and all rights and obligations of
the Executive hereunder are personal to the Executive and may not be transferred
or assigned by the Executive at any time.  The Company may assign its rights
under this Agreement to any entity that assumes the Company’s obligations
hereunder in connection with any sale or transfer of all or a substantial
portion of the Company’s assets to such entity.

 

(f)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

 

 

Lawrence R. Irving

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By

 

 

Stephen G. Waldis

 

President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------
